[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This action is a cross-complaint by Statewood, Inc. d/b/a Stateline Oil against defendants Anthony J. DeFeo, Jr. a/k/a Anthony DeFeo and Adilia DeFeo.
Statewood, Inc. claims that it provided plumbing and heating materials and services on behalf of defendants and seeks $8,027.00 based on contract and quantum merit.
The court finds that Statewood performed its work in a workmanlike manner and that the value of its materials and services was $8,027.00. Therefore, judgment may enter in its favor against the defendants in the amount of $8,027.00 plus costs.
JOHN J. LANGENBACH JUDGE, SUPERIOR COURT